Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-18 are pending. Applicant’s amendment filed on 10/23/2018 is acknowledged.

2.  Applicant’s IDSs are acknowledged and have been considered. 

Claim Rejections - 35 USC § 112
3  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

(a) In base claim 1 (and accordingly all of the dependent claims), the term “such as” which appears two lines prior to subsection (a), renders the claim unclear whether just the glutamic acid is part of the claim or whether the other amino acids are part of the claimed invention. See MPEP § 2173.05(d). 


(b) In claim 8, line 2, the term “such as” renders the claim unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 

(c) In claim 10, line 3, the term “such as” renders the claim unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 

(d) In claim 11, line 3, the term “such as” renders the claim unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 

(e) In claim 12, line 2, the term “such as” renders the claim unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 

(f) In claim 13, line 3, the term “such as” renders the claim unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 

(g) In claim 14, line 2, the term “such as” renders the claim unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 

(h) In claim 15, line 5, the term “such as” renders the claim unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 

(i) In claim 16, line 3, the term “such as” renders the claim unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 

(j) Claim 17 is rejected under 35 U.S.C. 112, second paragraph. The claims are indefinite because claim 17 does not have any active method steps. Accordingly, a person of ordinary skill in the art would not know how to carry out the purification process without knowing which process steps to perform. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 101
5. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6. Claims 17 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 

Double Patenting
7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8. Claim 1-18  are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-21 of US Patent No. 10,703,774, in view of Joehnck et al. (US 20145/0155565), Tamori et al. (US 9,162,161) and McCaw et al. Biotechnol. Prog., 2014, vol. 30, No5). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and ‘774 patent claim multimers of an .
With respect to the dependent claims, the 774 recites that the glutamine residue at position 1 has been mutated to an alanine (claim 2 of the ‘774) and that the asparagine or glutamic acid residue at position 35 has been mutated to an alanine (claim 3), that the separation matrix includes at least 11 mg/ml of said multimers of immunoglobulin binding alkali-stabilized Protein A domains covalently coupled to the porous support (claim 4),  
The ‘774 patent does not recite the steps of a) providing a storage liquid comprising at least 50% by volume of an aqueous alkali metal hydroxide solution, (b) permeating the separation matrix with the storage liquid and storing the liquid-permeated separation matrix for at least 5 days as recited in current base claim 1 or “wherein the storage time is at least 10 days” (claim 14). The ‘774 also does not claim that the aqueous alkali metal hydroxide solution has a molarity of from 500 mM to 5 M (claim 15). The ‘774 also does not recite that the storage liquid includes at least 50% by volume of an aqueous alkali metal hydroxide solution as recited in current claim 18. 
However, the ‘774 patent recites as noted supra that the Protein A is alkali-stabilized and further recites that it may be exposed to a cleaning liquid that includes at least 0.5 M NaOH as well as at least 1 M NaOH and subjected to repeated cleaning at least 10 times (claims 5-9). 
McCaw teaches an ideal Protein A resin is stable in commonly used cleaning agents for extended time periods (p. 1125, 2nd ¶). McCaw teaches such alkaline-stable Protein A ligands were known in the art (p. 1125, 3rd ¶) and further teaches a Protein A affinity chromatography which was stable in 0.1 M NaOH for at least 100 h with little loss in binding capacity (abstract;. P. 1127 2nd column under “alkaline stability” ). 
Tamori teaches an enhancement of alkali resistance and storage stability is required in affinity chromatography for protein purification, since a strongly alkaline aqueous solution such as one that includes sodium hydroxide (column 1, 3rd ¶). Tamori teaches a filler for affinity chromatography which shows excellent alkaline resistance and storage stability (column 2, ¶2) which includes ligands such as repeating binding domains of Protein A (column 11-12).  
Tamori further teaches purging the interior of the column with a 0.3 normal aqueous solution of sodium hydroxide and then leaving the column to stand for 15 hours at 25C (column 19, section 1.1.4 –Alkali Resistance) as well as storing the column, without any further change, for 3 weeks at 50C (column 20, section 2.1.6). 
Joehnck teaches a hydrophilic cross-linked polymer for use as a support material in chromatography and the immobilization of biologically active substances such as Protein A (abstract) ¶s2, 36, 106). Joehnck teaches that the polymers are distinguished by good stability to hydrolysis, in particular in basic medium (¶91). 
Joehnck teaches storage stability of the polymer in dilute sodium hydroxide solution (¶41) and that storage in dilute sodium hydroxide solution had absolutely no effect on the distribution coefficient (¶181). 
Joehnck further teaches in Fig. 3 no effect on distribution coefficient for over 5 days storage in 0.5 M NaOH, which is considered to meet applicant’s limitation “storing the storage liquid-permeated separation matrix for a storage time of at least 5 days” as well as to be equivalent to “permeating the separation matrix with the storage liquid”. 
Joehnck teaches storage of the polymer in 0.5 M NaOH at a volume ratio NaOH: polymer gel of 4:1 (¶178), which is considered to meet applicants claimed “at least 50% by volume of an aqueous alkali metal hydroxide solution”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included additional steps of providing a storage liquid that includes at least 50% by volume of an aqueous alkaline metal hydroxide solution such as NaOH, permeating the separation matrix with the storage liquid and stored the matrix for a storage time of at least 5 days with respect to an alkaline stable Protein A resin claimed by the 774 Patent. Those of skill in the art would have had reason to do so because Joehnck and Tamori teaches storing alkali resistant resins was known in the art, and there would be a reasonable expectation of success in doing so given that the ‘774 claims the exact same resin and further given the teachings of Joehnck that Protein A resins were known in the art which could withstand such storage conditions. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

9. Claim 1-18  are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-19 of US Patent Application No. 16/095,753, in view of Joehnck et al. (US 20145/0155565), Tamori et al. (US 9,162,161) and McCaw et al. Biotechnol. Prog., 2014, vol. 30, No5). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and ‘753 patent application claim multimers of an alkali-stabilized Protein A domain having at least SEQ ID NO: 51 or 52 wherein the amino acid residues at positions 13 and 44 are asparagines and at least the asparagine residue at position 3 has been mutated to an amino acid selected form the group consisting of glutamic acid, lysine, tyrosine, threonine, phenylalanine, leucine, 
With respect to the dependent claims, the 753 recites that the mutant futher includes mutations at for example positions 1, 2, 7… (claim2 of the ‘753), the glutamine residue at position 1 has been mutated to an alanine (claim 3 of the ‘753) and that the asparagine or glutamic acid residue at position 35 has been mutated to an alanine (claim 4), that the separation matrix includes at least 11 mg/ml of said multimers of immunoglobulin binding alkali-stabilized Protein A domains covalently coupled to the porous support (claim 5),  
The ‘753 patent application does not recite the steps of a) providing a storage liquid comprising at least 50% by volume of an aqueous alkali metal hydroxide solution, (b) permeating the separation matrix with the storage liquid and storing the liquid-permeated separation matrix for at least 5 days as recited in current base claim 1 or “wherein the storage time is at least 10 days” (claim 14). The ‘753 also does not claim that the aqueous alkali metal hydroxide solution has a molarity of from 500 mM to 5 M (claim 15). The ‘753 also does not recite that the storage liquid includes at least 50% by volume of an aqueous alkali metal hydroxide solution as recited in current claim 18. 
However, the ‘753 recites as noted supra that the Protein A is alkali-stabilized and further recites that it may be exposed to a cleaning liquid that includes at least 0.5 M NaOH as well as at least 1 M NaOH and subjected to repeated cleaning at least 10 times (claims 5-9). 
McCaw teaches an ideal Protein A resin is stable in commonly used cleaning agents for extended time periods (p. 1125, 2nd ¶). McCaw teaches such alkaline-stable Protein A ligands were known in the art (p. 1125, 3rd ¶) and further teaches a Protein A affinity chromatography which was stable in 0.1 M NaOH for at least 100 h with little loss in binding capacity (abstract;. P. 1127 2nd column under “alkaline stability” ). 
Tamori teaches an enhancement of alkali resistance and storage stability is required in affinity chromatography for protein purification, since a strongly alkaline aqueous solution such as one that includes sodium hydroxide (column 1, 3rd ¶). Tamori teaches a filler for affinity chromatography which shows excellent alkaline resistance and storage stability (column 2, ¶2) which includes ligands such as repeating binding domains of Protein A (column 11-12).  
Tamori further teaches purging the interior of the column with a 0.3 normal aqueous solution of sodium hydroxide and then leaving the column to stand for 15 hours at 25C (column 19, section 1.1.4 –Alkali Resistance) as well as storing the column, without any further change, for 3 weeks at 50C (column 20, section 2.1.6). 
Joehnck teaches a hydrophilic cross-linked polymer for use as a support material in chromatography and the immobilization of biologically active substances such as 
Joehnck teaches storage stability of the polymer in dilute sodium hydroxide solution (¶41) and that storage in dilute sodium hydroxide solution had absolutely no effect on the distribution coefficient (¶181). 
Joehnck further teaches in Fig. 3 no effect on distribution coefficient for over 5 days storage in 0.5 M NaOH, which is considered to meet applicant’s limitation “storing the storage liquid-permeated separation matrix for a storage time of at least 5 days” as well as to be equivalent to “permeating the separation matrix with the storage liquid”. 
Joehnck teaches storage of the polymer in 0.5 M NaOH at a volume ratio NaOH: polymer gel of 4:1 (¶178), which is considered to meet applicants claimed “at least 50% by volume of an aqueous alkali metal hydroxide solution”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included additional steps of providing a storage liquid that includes at least 50% by volume of an aqueous alkaline metal hydroxide solution such as NaOH, permeating the separation matrix with the storage liquid and stored the matrix for a storage time of at least 5 days with respect to an alkaline stable Protein A resin claimed by the 753 Patent application. Those of skill in the art would have had reason to do so because Joehnck and Tamori teaches storing alkali resistant resins was known in the art, and there would be a reasonable expectation of success in doing so given that the ‘753 claims the exact same resin and further given the teachings of Joehnck that Protein A resins were known in the art which could withstand such storage conditions. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

10.  No claim is allowed.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For 

January 19, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644

	
	
	/DANIEL E KOLKER/           Supervisory Patent Examiner, Art Unit 1644